COUGHLIN, P. J.
This is an appeal from a judgment of dismissal after an order sustaining a demurrer to appellant’s first amended complaint without leave to amend.
The demurrer to the amended complaint was properly sustained and no reason appears why the order of the trial court refusing permission to amend was not made in the legal exercise of its discretion.
Appellant did not make any appearance at the time this matter was set for oral argument; did not file any brief on appeal; and requested only an incomplete record on appeal. *Supp. 850It is the opinion of the court that the appeal was taken for the purposes of delay and a penalty of $100 is in order (Rule 14, Rules on Appeal from Municipal Courts in Civil Cases).
The judgment is affirmed and the sum of $100 will be added as a penalty to the costs on appeal recoverable by respondents.
Hilliard, J., and Mitchell, J., concurred.